Citation Nr: 0623724	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-27 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hepatitis.

2.  Entitlement to an initial rating higher than 10 percent 
for the residuals of an excision of a pilonidal cyst.

3.  Entitlement to an initial rating higher than 20 percent 
for status-post fusion of the lumbar spine at the L5 region.

4.  Entitlement to an initial rating higher than 10 percent 
for the residuals of a gunshot wound to the buttocks.

5.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.

6.  Entitlement to an initial rating higher than 10 percent 
for right posterior hip pain.

7.  Entitlement to an initial rating higher than 10 percent 
for left knee chondromalacia.

8.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

9.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder.

10. Entitlement to an initial rating higher than 60 percent 
for coronary artery disease.

11. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for hepatitis.

12. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for the residuals 
of an excision of a pilonidal cyst.

13. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for tinnitus.

14. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for right posterior 
hip pain.

15. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for left knee 
chondromalacia.

16. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for diabetes 
mellitus.

17. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for post-traumatic 
stress disorder.

18. Entitlement to an effective date earlier than June 30, 
2000, for the grant of service connection for coronary artery 
disease.



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from April 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted entitlement to service connection for 
the disabilities set forth on the title page of this decision 
and assigned initial ratings and effective dates for each 
grant.  The veteran appeals the assignment of the initial 
ratings as well as the assignment of each effective date, 
which are downstream issues from the original claims of 
entitlement to service connection.

This matter was before the Board in April 2006, and the Board 
pointed out that VA has duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) to apprise a claimant of the 
evidence necessary to substantiate his claims for benefits 
and to make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claims.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The appeal 
was remanded to that the veteran in order for VA to provide 
notice of the five elements of a service-connection claim, 
including evidence needed to assign an initial rating and an 
appropriate effective date, as is now required as per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO, through the Appeals Management Center (AMC), was ordered 
by the Board to provide notice and to follow the notice with 
readjudication of the all claims on appeal.  

Unfortunately, the AMC only cured the notice defect by 
providing additional notice in March 2006, but did not 
readjudicate the claims so as to comply with the requirement 
of having pre-decisional notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As a result, the veteran's appeal is not 
properly prepared for appellate consideration.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as the 
head of the Department.  Additionally, the Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Given the fact that the AMC did not comply with the Board's 
remand orders, this matter is still not procedurally ready 
for appellate consideration.  The Board apologizes to the 
veteran for the additional delay of its review, but finds 
that the matter cannot be considered at this time.  As such, 
all claims on appeal must again be remanded to ensure that 
the veteran is fully and properly advised of his rights and 
responsibilities with respect to his numerous claims on 
appeal.  



Therefore, pursuant to Stegall, the Board finds that this 
matter must be remanded to the RO via the AMC, in Washington, 
DC, for the following action:

Review the claims on the basis of all 
evidence of record.  If the benefits 
sought are not granted, the veteran and 
his representative must be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



